Appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting defendant of a violation of section 185 of the Penal Law (cruelty to animals), and sentencing him to pay a fine of $100, which he paid. Judgment unanimously affirmed. The proof established that the defendant had personal knowledge of the condition of the horse. It also established that the horse was suffering from open sores and was permitted to be hired out despite this condition, with consequent torture to the animal. Under these circumstances the defendant is guilty of a violation of section 185. (People v. Weeks, 172 App. Div. 117.) Apart from the element of personal knowledge, the testimony warranted a conviction. (Verona Central Cheese Co. v. Murtaugh, 50 N. Y. 314; People ex rel. Price v. Sheffield Farms Co., 225 id. 25.) Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ.